Civilian pay. — Plaintiff, a former employee of the United States Information Agency, was involuntarily retired for disability in February 1966, and seeks to recover back pay, alleging that the retirement actions of the agency and the Civil Service Commission were arbitrary and capricious and not based on the substantial weight of the evidence; that the actions were undertaken to thwart the final adjudication of her appeal of her demotion and complaint on discrimination; that the demotion action of the agency was arbitrary and capricious and based on religious discrimination and was procedurally defective; that the entire administrative action taken by the agency was arbitrary and capricious and viola-tive of her rights under the law and regulations. The case comes before the court on plaintiff’s' and defendant’s motions for summary judgment, together with the opposition thereto, oral argument of counsel and the briefs of the parties. Plaintiff now makes no claim except that her involuntary retirement for physical disability was invalid, and the only ground *954on which, she bases that claim is that the involuntary application for such retirement was processed to its conclusion while her appeal with respect to her charge of discrimination was still pending. No statute or regulation forbade this action, and it was not an abuse of discretion for the Civil Service Commission to proceed as it did. On June 10, 1970 the court granted defendant’s motion, denied plaintiff’s motion, and dismissed the petition.